Title: To Thomas Jefferson from Joseph Anderson and William Cocke, 10 November 1803
From: Anderson, Joseph, and Cocke, William
To: Jefferson, Thomas


          
            
              Sir
            
            Nov 10th 1803
          
          In Compliance with the request express’d in your note of the 5th Instant—we Recommend James Trimble Esqr Atty at Law—as a Commissioner of Bankruptcy—in the room of Edward Scott resign’d—Mr. Trimble resides at Dandridge in the County of Jefferson—
          with Sentiments of Very high Consideration—we are most Respectfully
          
            
              Jos: Anderson
            
            
              Wm. Cocke
            
          
        